Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the initial Office action based on the application filed on January 29, 2021.
Claims 12-22 are presently pending in the application have been examined below, of which, claims 12, 20, and 21 are presented in independent form.

Priority

As required by MPEP 210-214, acknowledgement is made of applicant’s claim for priority based on applications filed on 7/13/2018 with Application no. DE10 2018 212 726.3. 

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant's submissions of the Information Disclosure Statement dated 1/29/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending

112(f) interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a communication facility designed to receive update information and a processing facility configured to: determine an attribute in claim 20. And a processing facility configured to determine the attribute in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112 (b)
The following is a quotation of the first paragraph of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Referring to claims 20-22, the claim limitations “a communication facility designed to receive update information” and “a processing facility configured to: determine an attribute” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions:  receiving update information, determining an attribute of the at least one component on a basis of an identification of the household appliance; determining a configuration of the household appliance on a basis of the attribute and a state of the at least one component; and updating control information of the at least one component in claim 20, and determining the attribute on a basis of an identification of a household appliance received by means of said communication facility, and to providing stored update information for the household appliance in claim 21. There limitations include specific functions that must be performed by a special purpose computer. For a specific function, the corresponding structure must include an algorithm (emphasis added) that transforms a general purpose computer to the special purpose computer (emphasis added) programmed to perform the specific claimed functions. See MPEP § 2181 (II)(B). The specification here does not sufficiently disclose algorithms for the functions indicated above. Accordingly, there is insufficient corresponding structure. Since there is insufficient corresponding structure, the claim scope is unclear and the claim is indefinite.
.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Per claim 22, the claim is rejected because it depends from claim 21 and does not cure the deficiency of claim 21.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 20-22 are rejected under 35 U.S.C. 112(a) first paragraph as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Per claims 20 and 21, the claim limitations “a communication facility designed to receive update information” and “a processing facility configured to: determine an attribute” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the specification does not (emphasis added) explain what hardware and/or software (specifically the steps or procedures) the inventor uses to accomplish the claimed functions receiving update information, determining an attribute of the at least one component on a basis of an identification of the household appliance; determining a configuration of the household appliance on a basis of the attribute and a state of the at least one component; and updating control information of the at least one component in claim 20, and determining the attribute on a basis of an identification of a household appliance received by means of said communication facility, and to providing stored update information for the household appliance in claim 21. The specification must disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed functions in sufficient detail such that one of ordinary skill can reasonably conclude that the inventor invented the claimed subject matter.
While disclosure of the program code is not required, the detailed steps or instructions that the program follows should be described.
When a § 112(f) limitation is found to be indefinite under § 112(b) for failure to disclose corresponding structure (computer + algorithm) in the specification to perform the entire claimed function, it will also fail to have an adequate written description under § 112(a).
The written description requirement is not satisfied because the specification does not describe the steps of performing the above listed functions.

Per claim 22, the claim is rejected because it depends from claim 21 and does not cure the deficiency of claim 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 12-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0329596 (hereinafter "Butler”) in view of US 2019/0354381 (hereinafter “Takacs”) with filing date 3/7/2018.
In the following claim analysis, Applicant’s claim limitations are shown boldfaced and Examiner’s explanations/notes/remarks are in square brackets and emphases are underlined.

As to claim 12, Butler discloses:
a method for updating a household appliance (Butler, Abstract, Systems and methods for updating a software configuration of one or more control boards of an appliance), which comprises the following steps of:
determining a configuration of the household appliance (Butler, ¶ 21, Once it is determined that the target appliance is eligible for an update, the programming entity can obtain configuration data associated with each control board present in the target appliance; Fig. 3, ¶ 41, determining an appliance payload associated with the target appliance; ¶ 43, the appliance payload can be determined by matching or otherwise correlating one or more update images of the payload image file to a corresponding control board in the target appliance. Such correlation can be determined, for instance, based at least in part on the identifying metadata of the update images and/or the configuration data of the target appliance control boards), wherein the configuration relating to a state of at least one component of the household appliance (Butler, Fig. 3, ¶ 41, the configuration data can include a board address, a hardware identification, an image identification, a currently installed [a state] image version), the configuration containing an attribute of the at least one component of the household appliance (Butler, Fig. 3, ¶ 41, the configuration data can include a board address, a hardware identification, an image identification, a currently installed image version), and the attribute being determined on a basis of an identification of the household appliance and assignment of the identification to the attribute (Butler, Fig. 3, ¶ 41, the configuration data can include a board address, a hardware identification, an image identification, a currently installed image version);
determining a restriction assigned to predetermined update information for household appliances, which includes the household appliance (Butler, Fig. 4, ¶ 53, determining whether each update image requiring a response [a restriction] has a corresponding control board present in the target appliance. If each update image requiring a response has a corresponding present control board, at (324), method (300) can include updating the control boards); and
updating control information of the at least one component of the household appliance based on the predetermined update information if the configuration of the household appliance fulfills the restriction (Butler, ¶ 44, The control boards for which update images were received can then update a firmware or other software configuration based at least in part on the receive update images of the appliance payload; Fig. 4, ¶ 53,  If each update image requiring a response has a corresponding present control board, at (324), method (300) can include updating the control boards).
Butler discloses the configuration relating to a state of at least one component with the state being an installed software state. Moreover, in an analogous art to the claimed invention in the field of updating appliance data, Takacs explicitly teaches wherein the configuration relating to a state of at least one component of the household appliance (Takecs, ¶ 27, appliance communications gateway 104.sub.1 might communicate with any of the LED lamps to control their on/off state, brightness, and/or other operating characteristics).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Butler and Takacs before him/her to modify Butler’s system of assisting appliance updating with Takacs’s methods for reconfiguration appliances, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a low-cost way to modify the interfacing functionalities of an appliance so as to accommodate certain changes, such as a software updating that may occur in its operating environment (Takacs, ¶ 4).

As to claim 13, the rejection of claim 12 is incorporated. Butler as modified further discloses the method according to claim 12, wherein the restriction contains a plurality of configurations (Butler, ¶ 21, Once it is determined that the target appliance is eligible for an update, the programming entity can obtain configuration data associated with each control board present in the target appliance … configuration data associated with each control board in the target appliance can be provided).

As to claim 14, the rejection of claim 12 is incorporated. Butler as modified further discloses the method according to claim 12, wherein the attribute cannot be determined dynamically by any component of the household appliance (Butler, ¶ 21, the programming entity can obtain configuration data associated with each control board present in the target appliance …  configuration data associated with each control board in the target appliance can be provided. [Thus, one ordinary skill in the art would readily comprehend that the configuration attributes are determined and sent to the target appliance before the target appliance software update. Therefore, they cannot be determined dynamically]).

As to claim 15, the rejection of claim 12 is incorporated. Butler as modified further discloses the method according to claim 12, wherein the attribute contains an existence, a variant, a design, an embodiment, or a capability of the at least one component of the household appliance (Butler, Fig. 3, ¶ 41, the configuration data can include a board address, a hardware identification, an image identification, a currently installed image version).

As to claim 16, the rejection of claim 12 is incorporated. Butler as modified further discloses the method according to claim 12, wherein the attribute assigned to the identification can be changed (Butler, Fig. 3, ¶ 41, the configuration data can include a board address, a hardware identification, an image identification [can be changed to an updated image with its identification], a currently installed image version).

As to claim 17, the rejection of claim 12 is incorporated. Butler as modified further discloses the method according to claim 12, wherein the state contains an existence, embodiment, setting or version of control information of the at least one component (Butler, Fig. 3, ¶ 41, the configuration data can include a board address, a hardware identification, an image identification, a currently installed [a state] image version).

As to claim 18, the rejection of claim 12 is incorporated. Butler as modified further discloses the method according to claim 12, wherein the predetermined update information includes an application program for the at least one component of the household appliance (Butler, Fig. 3, ¶ 52, The control boards corresponding to the update images [predetermined update] having a positive response required attribute can be determined to be control boards to receive an update. In some implementations, a presence of each corresponding control board can be determined based at least in part on the response required attributes of the update images).

Claim 20 is essentially the same as claim 12 except is set forth the claimed invention as a control facility and is rejected with the same reasoning as applied to claim 12.

Claim 21 is essentially the same as claim 12 except is set forth the claimed invention an update server and is rejected with the same reasoning as applied to claim 12. In addition, Butler as modified also teaches the claim limitation provide stored update information for the household appliance (Butler, ¶ 29, Image file data 110 may include a plurality of update images associated with a plurality of appliance control boards. Image file data 110 can be included within payload generator 102 or can be stored in one or more separate and distinct locations, such as one or more databases … The plurality of update images can be obtained based at least in part on the control boards present in the various appliances of the appliance group. As an example, an appliance group can contain various appliance configurations, each having one or more discrete control boards. ¶ 44, method (200) can include providing the appliance payload to the target appliance. The control boards for which update images were received can then update a firmware or other software configuration based at least in part on the receive update images of the appliance payload).

As to claim 22, the rejection of claim 21 is incorporated. Butler as modified further discloses the method according to claim 21, wherein said processing facility is configured to determine the configuration (Butler, ¶ 21, Once it is determined [by the processing facility] that the target appliance is eligible for an update, the programming entity can obtain configuration data associated with each control board present in the target appliance; Fig. 3, ¶ 41, determining an appliance payload associated with the target appliance; ¶ 43, the appliance payload can be determined by matching or otherwise correlating one or more update images of the payload image file to a corresponding control board in the target appliance. Such correlation can be determined, for instance, based at least in part on the identifying metadata of the update images and/or the configuration data of the target appliance control boards).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0329596 (hereinafter "Butler”) in view of US 2019/0354381 (hereinafter “Takacs”) with filing date 3/7/2018, and further in view of US 2017/0046147 (hereinafter “Neville”).

As to claim 19, the rejection of claim 12 is incorporated. Butler as modified does not appear to explicitly disclose the method according to claim 21, wherein the predetermined update information contains an embedded program of the at least one component of the household appliance. However, in an analogous art to the claimed invention in the field of appliance updating, Neville teaches wherein the predetermined update information contains an embedded program of the at least one component of the household appliance (Neville, ¶ 48, The software application stack of the aforesaid embodiment of the appliance device 120 includes XIP platform 305, which includes various embedded applications).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Butler as modified and Neville before him/her to modify Butler’s modified system of assisting appliance updating with Neville’s methods for reconfiguration appliances, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a system to enable firmware or other appropriate software to install on an end user's computing device with a minimum of steps include using the system to work on the software application stack of an appliance device includes XIP platform 305, which includes various embedded applications (Neville, abstract and ¶ 48).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0391803 teaches ensuring compatibility of hardware and software, various exemplary components, blocks, modules, circuits, and steps in a device; and 
US 2019/0278579 teaches intelligently updating a software configuration of an appliance based on the unique identity of an appliance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAXIN WU whose telephone number is (571)270-7721.  The examiner can normally be reached on M-F (7 am - 11:30 am; 1:30- 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAXIN WU/
Primary Examiner, Art Unit 2191